Opinion by
Oliver, P. J.
At the trial the witness for plaintiff produced a sample of merchandise which was received in evidence and which appears to be made of yellow rubber, somewhat spherical in shape, about 2 inches in diameter, and formed to imitate the head of a dog A small metal whistle is imbedded in the head. He testified that he had never seen the merchandise in actual use and that his knowledge in relation to its use was limited to the nature of the business engaged in by the customers of his employer. From an examination of the entire record the court found that the plaintiff had failed to establish a •prima facie case. The protest was therefore overruled.